Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,2,6-20 are allowed.
Regarding Claim 1,
Robinson et al discloses (Fig. 3) a first substrate (316)and a second substrate (312) facing each other; a first electrode (415) and a first alignment layer [0171] sequentially stacked on a surface of the first substrate, the surface facing the second substrate; a second electrode (413) and a second alignment layer [0171] sequentially stacked on a surface of the second substrate (312), the surface facing the first substrate; a liquid crystal layer (414)) interposed between the first alignment layer [0171] and the second alignment layer [0171]; a first polarizing plate (218) disposed on a surface of the first substrate, the surface facing away from the second substrate; and a second polarizing plate (318) disposed on a surface of the second substrate, the surface facing away from the first substrate.
Nishiyama et al discloses (Fig. 6) wherein if a potential difference applied between the first electrode and the second electrode is V, considering an incident light incident on any one of the first polarizing plate and the second polarizing plate and a transmitting light passing through the other one of the first polarizing plate and the second polarizing plate, a transmittance defined as a ratio of the intensity of the transmitting light to the intensity of the incident light varies between a minimum transmittance and a maximum transmittance as V 
It would not have been obvious to one of ordinary skill in the art to include all the references to disclose wherein when the liquid crystal layer is a liquid crystal layer operating in an electrically controlled birefringence (ECB) mode, an extraordinary refractive index of the liquid crystal layer is ne, an ordinary refractive index is no, a minimum value of a ratio of a refractive index anisotropy of the liquid crystal layer is a when V is not 0 with respect to ne-no, a wavelength of light incident on the first polarizing plate is X, and m is an integer greater than or equal to 0, a thickness d of the liquid crystal layer satisfies 
    PNG
    media_image1.png
    95
    337
    media_image1.png
    Greyscale

Claims 2,9-12 depend on Claim 1, therefore are allowable.
Regarding Claim 6
Robinson et al discloses (Fig. 3) a first substrate (316)and a second substrate (312) facing each other; a first electrode (415) and a first alignment layer [0171] sequentially stacked on a surface of the first substrate, the surface facing the second substrate; a second electrode (413) 
Nishiyama et al discloses (Fig. 6) wherein if a potential difference applied between the first electrode and the second electrode is V, considering an incident light incident on any one of the first polarizing plate and the second polarizing plate and a transmitting light passing through the other one of the first polarizing plate and the second polarizing plate, a transmittance defined as a ratio of the intensity of the transmitting light to the intensity of the incident light varies between a minimum transmittance and a maximum transmittance as V changes, and an initial transmittance when V is 0 is greater than the minimum transmittance and less than the maximum transmittance. (column 33, lines 8-25) wherein a rubbing direction of the first alignment layer (column 28, lines 49-60) and a rubbing direction of the second alignment layer are opposite, a first transmission axis of the first polarizing plate which is a linear polarizing plate forms an angle of 45 degrees with the rubbing direction of the first alignment layer, and a second transmission axis of the second polarizing plate which is a linear polarizing plate is parallel or perpendicular to the first transmission axis. (column 57, lines 17-35) 
It would not have been obvious to one of ordinary skill in the art to include all the references to disclose wherein when the liquid crystal layer is a liquid crystal layer operating in 
    PNG
    media_image1.png
    95
    337
    media_image1.png
    Greyscale

And
Equation 16 (Claim 6)

    PNG
    media_image2.png
    156
    653
    media_image2.png
    Greyscale

Claims 13,16,18 are depend on Claim 6, therefore are allowable.
Regarding Claim 7,
Robinson et al discloses (Fig. 3) a first substrate (316)and a second substrate (312) facing each other; a first electrode (415) and a first alignment layer [0171] sequentially stacked on a surface of the first substrate, the surface facing the second substrate; a second electrode (413) and a second alignment layer [0171] sequentially stacked on a surface of the second substrate (312), the surface facing the first substrate; a liquid crystal layer (414)) interposed between the first alignment layer [0171] and the second alignment layer [0171]; a first polarizing plate (218) disposed on a surface of the first substrate, the surface facing away from the second substrate; 
Nishiyama et al discloses (Fig. 6) wherein if a potential difference applied between the first electrode and the second electrode is V, considering an incident light incident on any one of the first polarizing plate and the second polarizing plate and a transmitting light passing through the other one of the first polarizing plate and the second polarizing plate, a transmittance defined as a ratio of the intensity of the transmitting light to the intensity of the incident light varies between a minimum transmittance and a maximum transmittance as V changes, and an initial transmittance when V is 0 is greater than the minimum transmittance and less than the maximum transmittance. (column 33, lines 8-25) wherein a rubbing direction of the first alignment layer (column 28, lines 49-60) and a rubbing direction of the second alignment layer are opposite, a first transmission axis of the first polarizing plate which is a linear polarizing plate forms an angle of 45 degrees with the rubbing direction of the first alignment layer, and a second transmission axis of the second polarizing plate which is a linear polarizing plate is parallel or perpendicular to the first transmission axis. (column 57, lines 17-35) 
It would not have been obvious to one of ordinary skill in the art to include all the references to disclose wherein when the liquid crystal layer is a liquid crystal layer operating in a vertically aligned (VA) mode, an extraordinary refractive index of the liquid crystal layer is ne, an ordinary refractive index is no, a phase difference of the retardation plate (is Ro, a maximum value of a ratio of a refractive index anisotropy of the liquid crystal layer is R when V is not 0 with respect to ne-no, a wavelength of light incident on the first polarizing plate is X, and m is 

    PNG
    media_image3.png
    141
    882
    media_image3.png
    Greyscale

Claims 14,17,19 depend on Claim 7, therefore are allowable.
Regarding Claim 8,
Robinson et al discloses (Fig. 3) a first substrate (316)and a second substrate (312) facing each other; a first electrode (415) and a first alignment layer [0171] sequentially stacked on a surface of the first substrate, the surface facing the second substrate; a second electrode (413) and a second alignment layer [0171] sequentially stacked on a surface of the second substrate (312), the surface facing the first substrate; a liquid crystal layer (414)) interposed between the first alignment layer [0171] and the second alignment layer [0171]; a first polarizing plate (218) disposed on a surface of the first substrate, the surface facing away from the second substrate; and a second polarizing plate (318) disposed on a surface of the second substrate, the surface facing away from the first substrate.
Nishiyama et al discloses (Fig. 6) wherein if a potential difference applied between the first electrode and the second electrode is V, considering an incident light incident on any one of the first polarizing plate and the second polarizing plate and a transmitting light passing through the other one of the first polarizing plate and the second polarizing plate, a transmittance defined as a ratio of the intensity of the transmitting light to the intensity of the incident light varies between a minimum transmittance and a maximum transmittance as V 
It would not have been obvious to one of ordinary skill in the art to include all the references to disclose when the liquid crystal layer is a liquid crystal layer operating in a VA mode, an extraordinary refractive index of the liquid crystal layer is ne, an ordinary refractive index is no, a phase difference of the retardation plate is Ro, a maximum value of a ratio of a refractive index anisotropy of the liquid crystal layer is R when V is not 0 with respect to ne-no, a wavelength of light incident on the first polarizing plate is X, and m is an integer greater than or equal to 0, a thickness d of the liquid crystal layer satisfies Equation 25:


    PNG
    media_image4.png
    92
    556
    media_image4.png
    Greyscale

Claims 15,20 depend on Claim 8, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.